EXHIBIT 10.10
 
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.
 
WARRANT
 
Original Issue Date: April ___, 2008
 
THIS CERTIFIES THAT, FOR VALUE RECEIVED, ________ or its registered assigns
(“Holder”) is entitled to purchase from In Veritas Medical Diagnostics, Inc.
(the “Company”), on the terms and conditions hereinafter set forth, at any time
or from time to time from the date hereof until 5:00 p.m., Eastern Time, on the
seventh anniversary of the Original Issue Date set forth above, or if such date
is not a day on which the Company (as hereinafter defined) is open for business,
then the next succeeding day on which the Company is open for business (such
date is the “Expiration Date”), but not thereafter, to purchase up to
___________ shares of the Common Stock, par value $.001 per share (the “Common
Stock”), of the Company, at a purchase price of $0.02 per share (the “Exercise
Price”), such number of shares and Exercise Price being subject to adjustment
upon the occurrence of the contingencies set forth in this Warrant.  Each share
of Common Stock as to which this Warrant is exercisable is a “Warrant Share” and
all such shares are collectively referred to as the “Warrant Shares.” 
 
Section                      Exercise of Warrant; Conversion of Warrant. 
 
(a)           This Warrant may, at the option of Holder, be exercised in whole
or in part from time to time by delivery to the Company on or before 5:00 p.m.,
Eastern Time, on the Expiration Date, (i) a written notice of such Holder's
election to exercise this Warrant (the “Exercise Notice”), which notice may be
in the form of the Notice of Exercise attached hereto, properly executed and
completed by Holder or an authorized officer thereof, and (ii) payment for the
Warrant Shares (“Payment”), as further described in Section 1(b), below (the
items specified in (i) and (ii) are collectively referred to as the “Exercise
Materials”). 
 
(b)           Payment may be made, at the option of Holder, by check payable to
the order of the Company or wire transfer, in an amount equal to the product of
the Exercise Price multiplied by the number of Warrant Shares specified in the
Exercise Notice.
 
(c)           Notwithstanding any provisions herein to the contrary, if the Fair
Market Value (as defined below) of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), to the extent
the Holder does not elect to pay cash or by promissory note upon the deemed
exercise of this Warrant, the Holder shall be deemed to have elected to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being cancelled) in which event the Company shall issue to the holder a
number of shares of Common Stock computed using the following formula:
X=Y (A-B)
          A
 
 
1

--------------------------------------------------------------------------------

 
 
Where   X=           the number of shares of Common Stock to be issued to the
holder


 
Y=
the number of shares of Common Stock deemed purchased under the Warrant for
which the Holder is not paying cash

 
 
A=
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 
 
B=
Purchase Price (as adjusted to the date of such calculation)

 
 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended, subject
to applicable interpretations of the Securities and Exchange Commission, that
the Warrant Shares issued in a cashless exercise transaction shall be deemed to
have been acquired by the Holder, and the holding period for the Warrant Shares
shall be deemed to have commenced, on the date this Warrant was originally
issued.


 
(c)           Fair Market Value of a share of Common Stock as of a particular
date (the "Determination Date") shall mean:
 
(i)           If the Company's Common Stock is traded on an exchange or is
quoted on the National Association of Securities Dealers, Inc. Automated
Quotation ("Nasdaq") National Market System, the Nasdaq SmallCap Market or the
American Stock Exchange, Inc., then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date;
 
(ii)           If the Company's Common Stock is not traded on an exchange or on
the Nasdaq National Market System, the Nasdaq SmallCap Market or the American
Stock Exchange, Inc., but is traded in the over-the-counter market, then the
average of the closing bid and ask prices reported for the last business day
immediately preceding the Determination Date;
 
(iii)           Except as provided in clause (iv) below, if the Company's Common
Stock is not publicly traded, then as the Holder and the Company agree, or in
the absence of such an agreement, by arbitration in accordance with the rules
then standing of the American Arbitration Association, before a single
arbitrator to be chosen from a panel of persons qualified by education and
training to pass on the matter to be decided; or
 
(iv)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's articles of incorporation , then all
amounts to be payable per share to holders of the Common Stock pursuant to the
articles of incorporation in the event of such liquidation, dissolution or
winding up, plus all other amounts to be payable per share in respect of the
Common Stock in liquidation under the articles of incorporation , assuming for
the purposes of this clause (iv) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.
 
 
2

--------------------------------------------------------------------------------

 


(d)           As promptly as practicable after its receipt of the Exercise
Materials, Company shall execute or cause to be executed and delivered to Holder
a certificate or certificates representing the number of Warrant Shares
specified in the Exercise Notice, together with cash in lieu of any fraction of
a share, and if this Warrant is partially exercised, a new warrant on the same
terms for the unexercised balance of the Warrant Shares.  The stock certificate
or certificates shall be registered in the name of Holder or such other name or
names as shall be designated in the Exercise Notice.  The date on which the
Warrant shall be deemed to have been exercised (the “Effective Date”), and the
date the person in whose name any certificate evidencing the Common Stock issued
upon the exercise hereof is issued shall be deemed to have become the holder of
record of such shares, shall be the date the Company receives the Exercise
Materials, irrespective of the date of delivery of a certificate or certificates
evidencing the Common Stock issued upon the exercise or conversion hereof,
provided, however, that if the Exercise Materials are received by the Company on
a date on which the stock transfer books of the Company are closed, the
Effective Date shall be the next succeeding date on which the stock transfer
books are open.  All shares of Common Stock issued upon the exercise or
conversion of this Warrant will, upon issuance, be fully paid and nonassessable
and free from all taxes, liens, and charges with respect thereto.
 
Section 2.                      Adjustments to Warrant Shares.
 
The number of Warrant Shares issuable upon the exercise hereof shall be subject
to adjustment as follows:
 
(a)           In the event the Company is a party to a consolidation, share
exchange, or merger, or the sale of all or substantially all of the assets of
the Company to, any person, or in the case of any consolidation or merger of
another corporation into the Company in which the Company is the surviving
corporation, and in which there is a reclassification or change of the shares of
Common Stock of the Company, this Warrant shall after such consolidation, share
exchange, merger, or sale be exercisable for the kind and number of securities
or amount and kind of property of the Company or the corporation or other entity
resulting from such share exchange, merger, or consolidation, or to which such
sale shall be made, as the case may be (the “Successor Company”), to which a
holder of the number of shares of Common Stock deliverable upon the exercise
(immediately prior to the time of such consolidation, share exchange, merger, or
sale) of this Warrant would have been entitled upon such consolidation, share
exchange, merger, or sale; and in any such case appropriate adjustments shall be
made in the application of the provisions set forth herein with respect to the
rights and interests of Holder, such that the provisions set forth herein shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to the number and kind of securities or the type and amount of
property thereafter deliverable upon the exercise of this Warrant.  The above
provisions shall similarly apply to successive consolidations, share exchanges,
mergers, and sales.  Any adjustment required by this Section 2 (a) because of a
consolidation, share exchange, merger, or sale shall be set forth in an
undertaking delivered to Holder and executed by the Successor Company which
provides that Holder shall have the right to exercise this Warrant for the kind
and number of securities or amount and kind of property of the Successor Company
or to which the holder of a number of shares of Common Stock deliverable upon
exercise (immediately prior to the time of such consolidation, share exchange,
merger, or sale) of this Warrant would have been entitled upon such
consolidation, share exchange, merger, or sale.  Such undertaking shall also
provide for future adjustments to the number of Warrant Shares and the Exercise
Price in accordance with the provisions set forth in Section 2 hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           In the event the Company should at any time, or from time to time
after the Original Issue Date, fix a record date for the effectuation of a stock
split or subdivision of the outstanding shares of Common Stock or the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in additional shares of Common Stock, or securities or
rights convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon exercise or
exercise thereof), then, as of such record date (or the date of such dividend,
distribution, split, or subdivision if no record date is fixed), the number of
Warrant Shares issuable upon the exercise hereof shall be proportionately
increased and the Exercise Price shall be appropriately decreased by the same
proportion as the increase in the number of outstanding Common Stock Equivalents
of the Company resulting from the dividend, distribution, split, or
subdivision.  Notwithstanding the preceding sentence, no adjustment shall be
made to decrease the Exercise Price below $.001 per Share.
 
(c)           In the event the Company should at any time or from time to time
after the Original Issue Date, fix a record date for the effectuation of a
reverse stock split, or a transaction having a similar effect on the number of
outstanding shares of Common Stock of the Company, then, as of such record date
(or the date of such reverse stock split or similar transaction if no record
date is fixed), the number of Warrant Shares issuable upon the exercise hereof
shall be proportionately decreased and the Exercise Price shall be appropriately
increased by the same proportion as the decrease of the number of outstanding
Common Stock Equivalents resulting from the reverse stock split or similar
transaction.
 
(d)           In the event the Company should at any time or from time to time
after the Original Issue Date, fix a record date for a reclassification of its
Common Stock, then, as of such record date (or the date of the reclassification
if no record date is set), this Warrant shall thereafter be convertible into
such number and kind of securities as would have been issuable as the result of
such reclassification to a holder of a number of shares of Common Stock equal to
the number of Warrant Shares issuable upon exercise of this Warrant immediately
prior to such reclassification, and the Exercise Price shall be unchanged.
 
(e)           The Company will not, by amendment of its Certificate of
Incorporation or through reorganization, consolidation, merger, dissolution,
issue, or sale of securities, sale of assets or any other voluntary action, void
or seek to avoid the observance or performance of any of the terms of the
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of Holder against dilution or other
impairment.  Without limiting the generality of the foregoing, the Company (x)
will not create a par value of any share of stock receivable upon the exercise
of the Warrant above the amount payable therefor upon such exercise, and (y)
will take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares upon
the exercise of the Warrant.
 
(f)           When any adjustment is required to be made in the number or kind
of shares purchasable upon exercise of the Warrant, or in the Exercise Price,
the Company shall promptly notify Holder of such event and of the number of
shares of Common Stock or other securities or property thereafter purchasable
upon exercise of the Warrants and of the Exercise Price, together with the
computation resulting in such adjustment.
 
(g)           The Company covenants and agrees that all Warrant Shares which may
be issued will, upon issuance, be validly issued, fully paid, and
non-assessable.  The Company further covenants and agrees that the Company will
at all times have authorized and reserved, free from preemptive rights, a
sufficient number of shares of its Common Stock to provide for the exercise of
the Warrant in full.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.                      No Stockholder Rights.
 
This Warrant alone shall not entitle Holder hereof to any voting rights or other
rights as a stockholder of the Company.
 
Section 4.                      Transfer of Securities.
 
(a)           This Warrant and the Warrant Shares and any shares of capital
stock received in respect thereof, whether by reason of a stock split or share
reclassification thereof, a stock dividend thereon, or otherwise, shall not be
transferable except upon compliance with the provisions of the Securities Act of
1933, as amended (the “Securities Act”) and applicable state securities laws
with respect to the transfer of such securities.  The Holder, by acceptance of
this Warrant, agrees to be bound by the provisions of Section 4 hereof and to
indemnify and hold harmless the Company against any loss or liability arising
from the disposition of this Warrant or the Warrant Shares issuable upon
exercise hereof or any interest in either thereof in violation of the provisions
of this Warrant.
 
(b)           Each certificate for the Warrant Shares and any shares of capital
stock received in respect thereof, whether by reason of a stock split or share
reclassification thereof, a stock dividend thereon or otherwise, and each
certificate for any such securities issued to subsequent transferees of any such
certificate shall (unless otherwise permitted by the provisions hereof) be
stamped or otherwise imprinted with a legend in substantially the following
form:
 
“NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.”
 
Section 5.
 
Miscellaneous. 
 
(a)           The terms of this Warrant shall be binding upon and shall inure to
the benefit of any successors or permitted assigns of Holder.
 
(b)           Except as otherwise provided herein, this Warrant and all rights
hereunder are transferable by the registered holder hereof in person or by duly
authorized attorney on the books of the Company upon surrender of this Warrant,
properly endorsed, to the Company.  The Company may deem and treat the
registered holder of this Warrant at any time as the absolute owner hereof for
all purposes and shall not be affected by any notice to the contrary.
 
(c)           Notwithstanding any provision herein to the contrary, Holder may
not exercise, sell, transfer, or otherwise assign this Warrant unless the
Company is provided with an opinion of counsel satisfactory in form and
substance to the Company, to the effect that such exercise, sale, transfer, or
assignment would not violate the Securities Act or applicable state securities
laws.
 
(d)           This Warrant may be divided into separate warrants covering one
share of Common Stock or any whole multiple thereof, for the total number of
shares of Common Stock then subject to this Warrant at any time, or from time to
time, upon the request of the registered holder of this Warrant and the
surrender of the same to the Company for such purpose.  Such subdivided Warrants
shall be issued promptly by the Company following any such request and shall be
of the same form and tenor as this Warrant, except for any requested change in
the name of the registered holder stated herein.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Warrant must be in writing and
will be deemed to have been delivered (a) upon receipt, when delivered
personally, (b) upon receipt, when sent by facsimile, provided a copy is mailed
by U.S. certified mail, return receipt requested, (c) three (3) days after being
sent by U.S. certified mail, return receipt requested, or (d) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same.
 
Notice to Holder shall be provided  to the registered address of Holder
appearing on the books of the Company.  Each party shall provide five (5) days
prior written notice to the other party of any change in address, which change
shall not be effective until actual receipt thereof
 
(f)           The corporate laws of the State of Colorado shall govern all
issues concerning the relative rights of the Company and its stockholders.  All
other questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by the internal laws of the
State of Colorado, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Colorado or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Colorado.   If any provision of this Warrant shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Warrant in that
jurisdiction or the validity or enforceability of any provision of this Warrant
in any other jurisdiction.
 
 
 
 
 

 
 
[Signatures on the following page]
 
 
 
 

 

 
6

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
 
TO
 
WARRANT
 
 
IN WITNESS WHEREOF, In Veritas Medical Diagnostics, Inc. has caused this Warrant
to be executed and to be dated as of the date first above written.
 
 

 
In Veritas Medical Diagnostics, Inc.
         
 
By:
                           

 
 
 
 
7

--------------------------------------------------------------------------------

 

 
ASSIGNMENT
 
(To be Executed by the Registered Holder to effect a Transfer of the foregoing
Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, and assigns and transfers unto
___________________________________________________________________________ the
foregoing Warrant and the rights represented thereto to purchase shares of
Common Stock of In Veritas Medical Diagnostics, Inc.in accordance with terms and
conditions thereof, and does hereby irrevocably constitute and appoint
________________ Attorney to transfer the said Warrant on the books of the
Company, with full power of substitution.
 
Holder:
 


 


 
Address
 
Dated: __________________, 20__
 



 
8

--------------------------------------------------------------------------------

 

EXERCISE OR CONVERSION NOTICE
 
 
[To be signed only upon exercise of Warrant]
 
To:           In Veritas Medical Diagnostics, Inc.
 
CC:           Escrow Agent
 
The undersigned Holder of the attached Warrant hereby irrevocably elects to
exercise the Warrant for, and to purchase thereunder, _____ shares of Common
Stock of In Veritas Medical Diagnostics, Inc. issuable upon exercise of said
Warrant and hereby surrenders said Warrant.
 
The undersigned herewith requests that the certificates for such shares be
issued in the name of, and delivered to the undersigned, whose address is
________________________________.
 


If electronic book entry transfer, complete the following:
 
Account Number:
                                                                             
 
Transaction Code
Number:                                                                           
 
Dated: ___________________
 
Holder:
 
____________________________________
 
____________________________________
 
By:                                                               
  Name:
  Title:
 
NOTICE
 
The signature above must correspond to the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.
 
9